EXHIBIT 23.2 CONSENT OF NETHERLAND, SEWELL & ASSOCIATES, INC. As independent oil and gas consultants, Netherland, Sewell & Associates, Inc. hereby consents to the incorporation by reference in the Registration Statement on Form S-8 of Chesapeake Energy Corporation to be filed on or about December 29, 2010, of all references to our firm and information from our reserves report dated February 19, 2010, entitled "Estimate of Reserves and Future Revenue to the Chesapeake Energy Corporation Interest in Certain Oil and Gas Properties located in the United States as of December 31, 2009", included in or made a part of the Chesapeake Energy Corporation Annual Report on Form 10-K for the year ended December 31, 2009, filed with the Securities and Exchange Commission on March 1, 2010. NETHERLAND, SEWELL & ASSOCIATES, INC. By: /s/C.H. Rees III C.H. (Scott) Rees III, P.E. Chairman and Chief Executive Officer Dallas, Texas December 29, 2010
